       Case 1:20-cv-00724-LY-AWA Document 34 Filed 02/08/21 Page 1 of 16




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

JANNA CLAY, at al.                                §
                                                  §
v.                                                §           A-20-CV-724-LY
                                                  §
PALFINGER USA, LLC, et al.                        §

                          REPORT AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

TO:    THE HONORABLE LEE YEAKEL
       UNITED STATES DISTRICT JUDGE

       Before the Court are Plaintiffs’ Opposed Motion to Amend Pleading and for Joinder (Dkt.

No. 25), Defendant Palfinger, Inc.’s Rule 12(b)(2) Motion to Dismiss (Dkt. No. 7); Defendant

Palfinger Europe GmbH’s Rule 12(b)(2) Motion to Dismiss (Dkt. No. 16); and the parties’

associated response and reply briefs. The District Judge referred the above-motions to the

undersigned for report and recommendation pursuant to 28 U.S.C. §636(b)(1)(B), FED. R. CIV. P.

72, and Rule 1(d) of Appendix C of the Local Court Rules.

                                 I. GENERAL BACKGROUND

       This is a tort action arising from an incident involving what is known as a “bucket crane

truck.” On March 14, 2018, while working for his employer, Eco-Pan, Inc., Cody Clay was

operating a bucket crane truck when he became trapped by the machine, causing his death. Dkt. No.

1-1 at ¶¶ 13-14. On January 3, 2020, Plaintiffs Janna Clay, Nancy Clay, and Meredith Brown, acting

as next friends for decedent Cody Clay’s child, M.C., filed an Original Petition in the 421st Judicial

District Court of Caldwell County, Texas, alleging negligence, products liability, wrongful death and

survival action claims against Palfinger USA, LLC, Palfinger Inc., Palfinger Europe GmbH, and

Mack Trucks, Inc. Id. The Petition states that the Plaintiffs seek damages of more than $1,000,000.
       Case 1:20-cv-00724-LY-AWA Document 34 Filed 02/08/21 Page 2 of 16




Clay et al v. Palfinger et al., Cause No. 20-O-008 (Dkt. No. 1-1). Defendants removed the suit to

federal court on the basis of diversity jurisdiction, alleging diversity jurisdiction exists. Dkt. No. 1.

After removal, Defendants Palfinger, Inc. and Palfinger Europe GmbH each moved for dismissal

based on lack of personal jurisdiction (Dkt. Nos. 7, 16), and Defendant Mack Trucks, Inc. moved

to dismiss under Rule 12(b)(6) (Dkt. No. 9).1

        Thereafter, Plaintiffs filed an Opposed Motion for Leave to File an Amended Complaint and

for Joinder (Dkt. No. 25), seeking to join Mr, Clay’s employer, Eco-Pan, Inc. and his direct

supervisor, Todd Hellums, as defendants. Dkt. No. 25. Defendants oppose Plaintiffs’ motion,

asserting that Plaintiffs are seeking to join Todd Hellums for the sole purpose of destroying diversity,

and arguing that the Court should exercise its discretion to deny joinder. Dkt. No. 28.

                       II. MOTION TO AMEND AND FOR JOINDER

        Title 28 U.S.C. § 1441(a) permits the removal of “any civil action brought in a State court

of which the district courts of the United States have original jurisdiction.” In order for removal to

be proper, a district court must have original jurisdiction over the removed action. See Anderson v.

American Airlines, Inc., 2 F.3d 590, 593 (5th Cir. 1993). Federal district courts have original

jurisdiction over civil actions if the parties have diverse citizenship and the amount in controversy

exceeds $75,000. 28 U.S.C. § 1332(a). Here, there is no dispute regarding the amount in

controversy, which Plaintiffs allege to be in excess of $1,000,000. Dkt. No. 1-1 at ¶ 2.

        There is also no dispute regarding the citizenship of the original parties and the parties

Plaintiffs seek to add. For the purposes of the diversity analysis, Plaintiffs Janna Clay, Nancy Clay,



        1
        On February 4, 2021, Plaintiffs and Mack Trucks, Inc. filed a stipulation of dismissal of the
claims against Mack Truck, so the Court need not address Mack Truck’s 12(b)(6) motion.

                                                   2
       Case 1:20-cv-00724-LY-AWA Document 34 Filed 02/08/21 Page 3 of 16




and Meredith Brown are all citizens of Texas. Dkt. No. 1-1 at ¶¶ 3-5. Palfinger USA, LLC is a

Delaware limited liability company. As noted in the Notice of Removal,

       [t]he citizenship of a limited liability company is determined by the citizenship of
       each member of the company. Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077 (5th
       Cir. 2008). The sole member of Palfinger USA, LLC is Omaha Standard, LLC a
       Colorado corporation with a principal place of business in Council Bluffs, Iowa.
       Therefore, Palfinger USA, LLC is a citizen of Delaware, Ohio, and Colorado.

Dkt. No. 1 at 5 ¶ 14 (citation omitted). Defendant Palfinger, Inc. is a Canadian corporation with its

principal place of business in the province of Ontario. Dkt. Nos. 1-1 at ¶ 7; 1 at ¶ 15. Defendant

Palfinger Europe GmbH is a business organized under the laws of the European Union, located and

doing business in Salzburg, Austria. Id. Dkt. Nos. 1 at ¶ 8; 1 at ¶ 16. Defendant Mack Trucks, Inc.

is a Pennsylvania corporation with its principal place of business in Pennsylvania. Id. at ¶ 9. Thus,

as a preliminary matter, Defendants’ removal was proper.

       However, a court’s subject matter jurisdiction may be defeated by the addition of a

non-diverse defendant. See Doleac ex rel. Doleac v. Michalson, 264 F.3d 470, 477 (5th Cir. 2001).

Because joinder of a non-diverse defendant defeats a court’s jurisdiction, the court has discretion to

permit or deny such a joinder. See 28 U.S.C. § 1447(e) (“If after removal the plaintiff seeks to join

additional defendants whose joinder would destroy subject matter jurisdiction, the court may deny

joinder, or permit joinder and remand the action to the State court.”); Schindler v. Charles Schwab

& Co., 2005 WL 1155862, at *2 (E.D. La. May 12, 2005) (finding a plaintiff must seek leave to

amend if joining a non-diverse party even if the plaintiff has not yet used its one free amendment and

is seeking to amend within the time allowed by FRCP 15(a)(1)).

       The Fifth Circuit has instructed district courts to exercise discretion when considering a

proposed amendment which adds a non-diverse defendant and deprives the court of jurisdiction. See


                                                  3
       Case 1:20-cv-00724-LY-AWA Document 34 Filed 02/08/21 Page 4 of 16




Hensgens v. Deere & Co., 833 F.2d 1179, 1182 (5th Cir. 1987). The court should scrutinize the

proposed amendment more closely than it would consider an ordinary amendment under Rule 15,

which requires a court to “freely give leave to amend when justice so requires.” Id.; FED. R. CIV. P.

15(a)(2). Under Hensgens, some of the factors a court should consider are: (1) the extent to which

the purpose of the amendment is to defeat federal jurisdiction; (2) whether the plaintiff has been

dilatory in asking for the amendment; (3) whether the plaintiff will be significantly injured if

amendment is not allowed; and (4) any other factor bearing on the equities. Hensgens, 833 F.2d at

1182. If the court permits amendment, then it must remand the case to state court. Priester v. JP

Morgan Chase Bank, N.A., 708 F.3d 667, 679 (5th Cir. 2013). Here, Plaintiffs seek to amend their

petition post-removal to join two additional defendants, one of whom is a citizen of Texas. Dkt. No.

25. Proposed defendant Eco-Pan, Inc. is a citizen of Colorado and its joinder would not affect

diversity, so the motion to join it is not subject to the Hensgens analysis. Dkt. No. 28 at 2. However,

proposed defendant Todd Hellums is a Texas citizen, so his joinder would defeat diversity and

necessitate remand. Id. Whether Plaintiffs should be permitted to make this amendment must

therefore be analyzed under the Hensgens factors.

       In considering the first Hensgens factor, courts consider whether the plaintiff knew or should

have known the identity of the non-diverse defendant when he filed his original state court petition.

See Rouf v. Cricket Communications, Inc., 2013 WL 6079255, at *2 (S.D. Tex. Nov. 19, 2013)

(denying a motion to amend after finding that plaintiffs knew about the proposed non-diverse

defendants when suit was filed). Further, if the plaintiff moves to amend his petition to add a

non-diverse defendant after the notice of removal has been filed, some courts have considered this

evidence tending to show a purpose to destroy diversity jurisdiction. Gallegos v. Safeco Ins. Co. of


                                                  4
       Case 1:20-cv-00724-LY-AWA Document 34 Filed 02/08/21 Page 5 of 16




Ind., 2009 WL 4730570, *4 (S.D. Tex. Dec. 7, 2009) (filing a motion for leave to amend and for

remand less than a month after removal evidenced the amendment’s principal purpose was defeating

jurisdiction); see also Karr v. Brice Bldg. Co., Inc., 2009 WL 1458043, *4 (E.D. La. 2009). The first

Hensgens factor has been described as the “most important” factor of the four. Flores v. Arch Ins.

Co., 2015 WL 4430866, at *2 (W.D. Tex. July 17, 2015) (citing Adey/Vandling, 2012 WL 534838,

at *4). Here, the first factor weighs heavily against amendment—Hellum was Mr. Clay’s direct

supervisor, and the evidence shows Plaintiffs knew of his identity when they filed the original state

court petition. Despite their knowledge of Hellum’s identity and involvement in the incident,

Plaintiffs chose not to join Hellums as a party. Further, the claims that Plaintiffs now attempt to

assert against Hellums were available at the time of the state court petition—nothing in the proposed

amendment provides any new facts or legal bases unavailable to Plaintiffs at the time of their state

court petition. Accordingly, the first factor weighs against allowing the joinder of Hellums.

       For the second factor, courts consider the “procedural posture of the case, particularly

whether trial or pre-trial dates were scheduled, or any significant activity beyond the pleading stage

has occurred.” Murphy v. Sterline Jewelers Inc., 2018 WL 7297905, at *7 (W.D. Tex. Feb. 13,

2018) (quoting Anzures v. Prologis Texas, LLC, 886 F. Supp. 2d 555, 565 (W.D. Tex. 2012)).

Courts will also consider how much time has passed between the plaintiff’s motion to amend and

the filing of the original petition and notice of removal. Murphy, 2018 WL 7297905, at *7.

Generally, a plaintiff is not dilatory where no significant activity beyond the pleading stage has

occurred. Boyce v. CitiMortgage, Inc., 992 F. Supp. 2d 709 (W.D. Tex. 2014). However, “the

analysis is different when the proposed amendment is to add a non-diverse defendant shortly after

removal based on federal diversity jurisdiction.” Gallegos, 2009 WL 4730570, *4 (citing Irigoyen


                                                  5
       Case 1:20-cv-00724-LY-AWA Document 34 Filed 02/08/21 Page 6 of 16




v. State Farm Lloyds, 2004 WL 398553 (S.D. Tex. Aug. 1, 2016). “A delay of two months after the

filing of the original complaint or almost thirty days after the notice of removal has been found

dilatory,” particularly when, at the time of filing, a plaintiff knew of the potential defendant’s role

in the case. Irigoyen, 2004 WL 398553, at *4. Plaintiffs’ motion to add Hellums was filed four

months after Defendants removed the case to federal court, which took place roughly one month

after the suit was first filed. See Dkt. Nos. 1, 25. When it appears that a plaintiff’s true motive in

seeking to add a defendant is to defeat jurisdiction, the speed with which the amendment is requested

is not the focus. See Adey/Vandling, Ltd. V. Am. First Ins. Co., 2012 WL 534838, at *4 (W.D. Tex.

Feb. 17, 2012). Instead, the timing of the amendment being made shortly after removal suggests that

Plaintiffs were dilatory in not joining Hellums in the first instance. Though this factor is not strong,

it still supports denying Plaintiffs leave to amend.

        The third Hensgens factor considers whether a plaintiff will be significantly injured if

amendment is not allowed. For this factor, courts ask “whether a plaintiff can be afforded complete

relief in the absence of the amendment.” Loewe v. Singh, 2010 WL 3359525, at *2 (S.D. Tex. Aug.

23, 2010). Courts addressing this issue often consider whether the named defendant would be unable

to satisfy a future judgment. Gallegos, 2009 WL 4730570, at *5; O’Connor v. Auto. Ins. Co. of

Hartford Conn., 846 F.Supp. 39, 41 (E.D. Tex. 1994). Conversely, courts also look to plaintiff’s

likely recovery from the proposed non-diverse defendant. Gallegos, 2009 WL 4730570, at *5;

Irigoyen, 2004 WL 398553, at *5. Also relevant is “whether the plaintiff will be forced to litigate

their action against the non-diverse defendants in a different court system, on a different timetable,

subject to different procedural rules and conflicting results, and under the weight of additional

financial burden.” Adey/Vandling, Ltd., 2012 WL 534838, at *4. Denying Plaintiffs leave to add


                                                   6
      Case 1:20-cv-00724-LY-AWA Document 34 Filed 02/08/21 Page 7 of 16




Hellums could force Plaintiffs to file a separate suit against him, something that would qualify as

harm to Plaintiffs. However, since Plaintiffs can properly join proposed defendant Eco-Pan, Inc.

without destroying diversity, the addition of Hellums is not necessary—Plaintiffs can adequately

recover for any alleged liability of Hellums from Eco-Pan, Inc. under the doctrine of respondeat

superior.

       Finally, the Court considers any other factors bearing on the equities. One factor noted by

the parties is the Defendants’ interest in maintaining a federal forum. Dkt. No. 28. Courts often

consider this interest, although this fact is “likely to be present in every case that seeks to add a

non-diverse defendant.” City of Kerrville, Texas v. C&C Groundwater Serv. LLC, 2012 WL

12864944, at *3 (W.D. Tex. July 20, 2012). Defendants further identify the fact they have already

filed motions to dismiss in the instant action, each of which is fully briefed and ripe for

consideration. Dkt. No. 28 at 6. Defendants argue that allowing joinder will cause the Defendants

to incur unnecessary costs and expenses refiling those motions to dismiss in state court, should the

case be remanded. Id. at ¶ 19. For their part, Plaintiffs do not identify any additional equitable

factors which have not already been addressed by the Court.

       Reviewing the Hensgens factors as a whole, they suggest that the Court should exercise its

discretion by denying Plaintiffs’ request to amend and add Todd Hellums. Plaintiffs knew of

Hellums and his potential liability at the time they filed suit, yet they waited until several months

after removal to seek to add him. Plaintiffs will not be prejudiced if they are denied leave to join

Hellums since they can seek recovery from Eco-Pan for his actions under the respondeat superior

doctrine. And the other equities urge in favor of denying leave.




                                                 7
       Case 1:20-cv-00724-LY-AWA Document 34 Filed 02/08/21 Page 8 of 16




       With respect to Eco-Pan, Inc., as discussed above, it is a citizen of Colorado and its joinder

would have no impact on the Court’s jurisdiction. The motion seeking to join it is thus not subject

to the higher scrutiny required by Hensgens, but instead is reviewed under the lenient standard of

Rule 15(a)(2), which directs a court to “freely give leave to amend when justice so requires.” FED.

R. CIV. P. 15(a)(2). Defendants do not appear to oppose the joinder. See Dkt. No. 28. Thus, the

Court recommends Plaintiffs be granted leave to join Eco-Pan, Inc. as a defendant.

       III. MOTIONS TO DISMISS FOR LACK OF PERSONAL JURISDICTION

       As stated above, Defendants Palfinger, Inc. and Palfinger Europe GmbH each move to

dismiss the claims against them for lack of personal jurisdiction. Dkt. Nos. 7, 16.

A.     Rule 12(b)(2) Standard

       A defendant who is not resident in the forum state may move to dismiss for lack of personal

jurisdiction under Rule 12(b)(2). When such a motion is made, if the court rules on it “without

conducting an evidentiary hearing, the plaintiff bears the burden of establishing only a prima facie

case of personal jurisdiction.” Sangha v. Navig8 ShipManagement Private Ltd., 882 F.3d 96, 101

(5th Cir. 2018). “The district court is not obligated to consult only the assertions in the plaintiff’s

complaint in determining whether a prima facie case for jurisdiction has been made. Rather, the

district court may consider the contents of the record at the time of the motion. . . .” Id. (internal

quotations and citations omitted). “Although jurisdictional allegations must be accepted as true,

such acceptance does not automatically mean that a prima facie case for [personal] jurisdiction has

been presented.” Id. The plaintiff must prove that the court has jurisdiction over the defendant with

regard to each claim. Seiferth v. Helicopteros Atuneros, Inc., 472 F.3d 266, 275 (5th Cir. 2006).




                                                  8
       Case 1:20-cv-00724-LY-AWA Document 34 Filed 02/08/21 Page 9 of 16




        A federal court sitting in diversity may exercise personal jurisdiction over a non-resident

defendant if (1) the state’s long-arm statute permits an exercise of jurisdiction over that defendant,

and (2) an exercise of jurisdiction would comport with the requirements of the Due Process Clause

of the Fourteenth Amendment. Sangha, 882 F.3d at 101; McFadin v. Gerber, 587 F.3d 753, 759 (5th

Cir. 2009), cert. denied, 131 S.Ct. 68 (2010). Because the requirements of Texas’s long-arm statute

are coextensive with the requirements of the Due Process Clause, the sole inquiry is whether this

Court’s exercise of personal jurisdiction over the Defendants would be consistent with due process.

Id. The Supreme Court has articulated a two-part test to determine whether a federal court sitting

in diversity may properly exercise personal jurisdiction over a nonresident defendant: (1) the

nonresident must have sufficient “minimum contacts” with the forum state, and (2) subjecting the

nonresident to jurisdiction in the forum state must not offend traditional notions of “fair play and

substantial justice.” McFadin, 587 F.3d at 759 (citing Int’l Shoe Co. v. Wash., 326 U.S. 310, 316

(1945)). A defendant’s “minimum contacts” may give rise to either specific or general personal

jurisdiction, depending on the nature of the suit and defendant’s relationship to the forum state.

Jackson v. Tanfoglio Giuseppe, S.R.L., 615 F.3d 579, 584 (5th Cir. 2010).

        In this Circuit, specific personal jurisdiction is a claim-specific inquiry; a plaintiff bringing

multiple claims that arise out of different forum contacts must establish specific jurisdiction for each

claim. McFadin, 587 F.3d at 759. Specific jurisdiction applies when a nonresident defendant “has

purposefully directed its activities at the forum state and the litigation results from alleged injuries

that arise out of or relate to those activities.” Walk Haydel & Assocs., Inc. v. Coastal Power Prod.

Co., 517 F.3d 235, 243 (5th Cir. 2008). The touchstone of specific-jurisdiction analysis is “whether

the defendant’s contact shows that it reasonably anticipates being haled into court.” McFadin, 587


                                                   9
      Case 1:20-cv-00724-LY-AWA Document 34 Filed 02/08/21 Page 10 of 16




F.3d at 759. Even a single contact can support specific jurisdiction if it creates a “substantial

connection” with the forum. Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 n.18 (1985).

Specific jurisdiction “focuses on the relationship among the defendant, the forum, and the litigation.”

Sangha, 882 F.3d at 103 (quoting Monkton Ins. Servs. v. Ritter, 768 F.3d 429, 432-33 (5th Cir.

2014). Due process requires that specific jurisdiction be based on more than the “random, fortuitous,

or attenuated” contacts a defendant makes by interacting with people affiliated with the forum state.

Walden v. Fiore, 571 U.S. 277, 286 (2014). The plaintiff thus “cannot be the only link between the

defendant and the forum. Rather, it is the defendant’s conduct that must form the necessary

connection with the forum State that is the basis for its jurisdiction over him.” Id. at 285.

B.      Palfinger, Inc.’s Motion

        Palfinger, Inc. alleges that Plaintiffs’ claims against it should be dismissed under Rule

12(b)(2) because it is not subject to personal jurisdiction in Texas. Dkt. No. 7. In its motion,

Palfinger, Inc. first asserts that is not subject to general personal jurisdiction because it is not “at

home” in Texas and because its contacts with Texas are not substantial, continuous, or systematic.

Id. at 8. Absent exceptional circumstances, a corporation is only at home in two places: (1) its place

of incorporation and (2) its principal place of business. Daimler AG v. Bauman, 134 S. Ct. 746, 760

(2014). Even “continuous activity of some sorts within a state is not enough to support [general

personal jurisdiction].” Int’l Shoe, 326 U.S. at 318. Contacts which are sporadic, insubstantial,

random, fortuitous, or attenuated are not sufficient for purposes of conferring general personal

jurisdiction on a corporation. Burger King, 471 U.S. at 475.

        Palfinger, Inc. is a foreign company, organized in Canada with its principal place of business

in Ontario. Dkt. No. 7-2. Thus, Palfinger, Inc. is correct that it is not “at home” in Texas. With its


                                                  10
      Case 1:20-cv-00724-LY-AWA Document 34 Filed 02/08/21 Page 11 of 16




motion, Palfinger, Inc. submits evidence demonstrating that its contacts with Texas are not

substantial, continuous, or systematic such as to subject it to general personal jurisdiction in the state.

Dkt. No. 7 at 10. For example, Palfinger, Inc. states that during the time frame relevant to this case,

it did not own, use or possess any property in Texas, was not registered or licensed to do business

in Texas, did not have a registered agent for service of process in Texas, did not advertise or market

its products in Texas, and did not pay any taxes in Texas. Id. Plaintiffs do not contradict any of

these facts. Accordingly, the Court agrees that it does not have general personal jurisdiction over

Palfinger, Inc. See CSR Ltd. v. Link, 925 S.W.2d 591, 595 (Tex. 1996) (no support general personal

jurisdiction over Australian company where it was headquartered in Australia; had no offices,

employees, or bank accounts in Texas; had not solicited businesses in Texas; had never owned

property in Texas; had not paid taxes in Texas; and had never entered into a contract in Texas).

        Palfinger, Inc. also asserts that it is not subject to the Court’s specific personal jurisdiction

either. Dkt. No. 7 at 11-16. For a court to exercise specific personal jurisdiction over a defendant,

two requirements must be met: (1) the defendant’s contacts with the forum must be purposeful; and

(2) the cause of action must arise from or relate to those contacts. Burger King, 471 U.S. at 474;

Coleman, 83 S.W.3d at 806. Here, Palfinger, Inc. argues that neither requirement is met. In support

of its position, Palfinger, Inc. points to the fact that it did not manufacture, sell, or ship the subject

crane assembly to Texas. Dkt. No. 7 at 12-14. Palfinger, Inc. offers evidence that the crane would

have been designed and manufactured by Palfinger Europe GmbH. Dkt. No. 7 at 5. The predecessor

to Palfinger USA, LLC then ordered a crane assembly from Palfinger, Inc., which assembled it and

attached its outriggers and controls in Canada. Id. Palfinger, Inc. then sold and delivered the crane

assembly to Palfinger USA, LLC’s predecessor in Tiffin, Ohio. Palfinger USA registered the crane


                                                    11
      Case 1:20-cv-00724-LY-AWA Document 34 Filed 02/08/21 Page 12 of 16




assembly as intended for end user “BRUNDAGE BONE - ECO PAN.” Id. Finally, it states that it

does not know how the assembly got from Brundage-Bone Concrete Pumping Inc. (located in

Colorado), to Texas, where it ultimately was when the accident at issue in this case occurred. Based

on this evidence, Palfinger Inc. asserts there is no activity it took that reveals it has any substantial

connection with Texas, and Plaintiffs’ claim does not arise out of any contacts Palfinger Inc. has with

Texas. Id. at 14-15. Once again, Plaintiffs do not contradict any of these facts.

        Instead, Plaintiffs sole theory in support of jurisdiction is an alter ego argument. The

argument itself is a bit amorphous. In essence, Plaintiffs claim that all of the Palfinger entities are

the alter ego of each other, and the actions of other Palfinger entities, including Palfinger Americas

GmbH2 and Palfinger USA should be imputed to Palfinger, Inc. See Dkt. No. 13 at 2-4. But Texas

law presumes that separate companies, even if related, are distinct entities. PHC–Minden, L.P. v.

Kimberly–Clark Corp., 235 S.W.3d 163, 173 (Tex. 2007). To pierce the corporate veil in the

personal jurisdiction context, there must be “something beyond the subsidiary’s mere presence

within the bosom of the corporate family.” Dickson Marine, Inc. v. Panalpina, Inc ., 179 F.3d 331,

338 (5th Cir. 1999). Rather,

        [t]o ‘‘fuse’’ the parent company and its subsidiary for jurisdictional purposes, the
        plaintiffs must prove the parent controls the internal business operations and affairs
        of the subsidiary. But the degree of control the parent exercises must be greater than
        that normally associated with common ownership and directorship; the evidence
        must show that the two entities cease to be separate so that the corporate fiction
        should be disregarded to prevent fraud or injustice.

BMC Software Belg., N.V. v. Marchand, 83 S.W.3d 789, 799 (Tex.2002). Because there is a

presumption that separate corporations are not alter egos, the burden is on the Plaintiffs to show


        2
       As Palfinger, Inc. notes in its reply, Palfinger Americas GmbH is not a party to this suit, so
any connection Palfinger, Inc. may have to it is irrelevant to the Court’s jurisdictional analysis.

                                                   12
      Case 1:20-cv-00724-LY-AWA Document 34 Filed 02/08/21 Page 13 of 16




otherwise. PHC–Minden, 235 S.W.3d at 173.

        There are many things lacking in the Plaintiffs’ argument on this point, First, they fail to

present sufficient evidence to overcome the presumption that the Palfinger entities are separate

entities. Their focus on the 2019 Annual Report of the Palfinger Group3 is misplaced. At best, that

document simply demonstrates that the Palfinger Group is made up of a number of related, separate

business entities. It does not demonstrate the additional facts—facts which the Plaintiffs speculate

about in their response—regarding the level of control or financial independence Palfinger Inc.

enjoys. The specific evidence offered by Palfinger, Inc. demonstrates the opposite of what Plaintiffs

contend. See Dkt. No. 14 at 6. Nor does the annual report offer any evidence regarding the precise

corporate relationship between Palfinger, Inc., Palfinger Europe, GmbH, and Palfinger USA, LLC.

Indeed, once again, the only competent evidence on that issue comes from the Defendants, and

shows that there is no direct parent/subsidiary relationship between the three entities. Id. at 5.

Finally, and most importantly, Plaintiffs fail to present competent evidence that any of the three

Palfinger entities have sufficient contacts with Texas to subject any of them to jurisdiction here. So

even if the Court were to treat the three as a single entity, the Plaintiffs have failed to offer a factual

basis for the Court to assert jurisdiction over the combined group.

        Moreover, for the Court to exercise either general or specific jurisdiction over Palfinger, Inc.

the Court must find that doing so comports with traditional notions of fair play and substantial

justice. International Shoe, 326 U.S. at 316. In so determining, the Court balances (1) the burden


        3
         Palfinger, Inc. objects to the annual report as not being competent evidence because it was
not “prepared, written, or overseen by Palfinger, Inc.” Dkt. No. 14 at 4. While this fact might have
some bearing on the weight the Court should give to the document, it is less than clear it makes the
document incompetent evidence. Regardless, as seen in the text, even if considered, the annual
report is not enough to demonstrate that the Court has jurisdiction over Palfinger, Inc.

                                                    13
      Case 1:20-cv-00724-LY-AWA Document 34 Filed 02/08/21 Page 14 of 16




on the defendant; (2) the forum state’s interest in adjudicating the dispute; (3) the plaintiff’s interest

in obtaining convenient relief; (4) the interstate judicial system’s interest in obtaining the most

efficient resolution of controversies; and (5) the shared interest of the several states in furthering

fundamental substantive social policies. World–Wide Volkswagen, 444 U.S. at 292. Having

considered these factors and the parties’ arguments, the Court concludes that the traditional notions

of fair play and substantial justice weigh against exercising jurisdiction over Palfinger, Inc.

Accordingly, the undersigned recommends that Palfinger, Inc.’s motion to dismiss be granted and

Plaintiffs’ claims against Palfinger, Inc. be dismissed for lack of personal jurisdiction.

        B.      Palfinger Europe GmbH’s Motion

        Similarly, Palfinger Europe GmbH argues that Plaintiffs’ claims against it must be dismissed

under Rule 12(b)(2) for lack of personal jurisdiction. Dkt. No. 16. Palfinger Europe GmbH’s and

Plaintiffs’ arguments are substantially similar to those addressed above on Palfinger, Inc.’s motion.

Palfinger Europe argues that because it is an Austrian company located in Austria, it is not “at home”

in Texas, and thus not subject to general personal jurisdiction. Dkt. No. 16 at 7-8. Palfinger Europe

also submits evidence in support of its argument that it has not engaged in “continuous and

systematic” contacts with Texas, including that Palfinger Europe has no offices in Texas, has not

solicited business in Texas, is not registered to do business in Texas, and does not pay taxes in

Texas. Id. at 10. The Court agrees that the record demonstrates that there is no general personal

jurisdiction over Palfinger Europe in this case.

        Palfinger Europe next asserts that because it did not manufacture, sell, or ship the subject

crane parts to Texas, and because it has no substantial connection to Texas, that Plaintiffs’ causes

of action do not arise of out any contact Palfinger Europe has had with Texas. Dkt. No. 16 at 11-16.


                                                   14
      Case 1:20-cv-00724-LY-AWA Document 34 Filed 02/08/21 Page 15 of 16




Palfinger Europe presents sworn testimony that it manufactured a crane and component parts in

Austria and subsequently sold them to a company in Canada. Id. at 14; Dkt. No. 16-3. That the

crane and component parts later ended up in Texas does not show that Palfinger Europe directed any

action at Texas, however. See Thunderbird Supply, Co. v. Williams, 161 S.W.3d 731, 735 (Tex.

App. 2005) (no specific jurisdiction over a Mexican company where there was no evidence the

company made efforts to market its product in Texas or even that it was aware that a third party was

marketing the product in Texas). Given the lack of evidence that Plaintiffs’ claims arise out of any

purposeful contacts of Palfinger Europe with Texas, the Court concludes it does not have specific

personal jurisdiction over Palfinger Europe.

        Lastly, Palfinger Europe asserts that in light of the lack of minimum contacts with Texas, the

constitutional requirement of due process favors dismissal of the claims against Palfinger Europe.

Dkt. No. 16 at 17-19. Having considered the relevant factors and the parties’ arguments, the Court

concludes that the traditional notions of fair play and substantial justice weigh in favor of dismissing

the claims against Palfinger Europe GmbH. Accordingly, the undersigned recommends that

Palfinger Europe GmbH’s motion to dismiss (Dkt. No. 16) be granted in full, and Plaintiffs’ claims

against Palfinger Europe GmbH be dismissed.

                                    IV. RECOMMENDATION

        Based upon the foregoing, the undersigned RECOMMENDS that the District Court

GRANT IN PART xand DENY IN PART Plaintiffs’ Opposed Motion to Amend Pleadings and

for Joinder (Dkt. No. 25). Specifically, the Court recommends that the motion be GRANTED as to

Eco-Pan, Inc. and DENIED as to Todd Hellums. The undersigned FURTHER RECOMMENDS

the District Court GRANT Defendants Palfinger, Inc. and Palfinger Europe GmbH’s Motions to


                                                  15
      Case 1:20-cv-00724-LY-AWA Document 34 Filed 02/08/21 Page 16 of 16




Dismiss (Dkt. Nos. 7 & 16) and dismiss Plaintiffs’ claims against them for lack of personal

jurisdiction.

        The Clerk is directed to remove this case from the undersigned’s docket and return it to the

docket of the Honorable Lee Yeakel.

                                          V. WARNINGS

        The parties may file objections to this Report and Recommendation. A party filing

objections must specifically identify those findings or recommendations to which objections are

being made. The District Court need not consider frivolous, conclusive, or general objections. See

Battle v. United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file

written objections to the proposed findings and recommendations contained in this Report within

fourteen (14) days after the party is served with a copy of the Report shall bar that party from de novo

review by the District Court of the proposed findings and recommendations in the Report and, except

upon grounds of plain error, shall bar the party from appellate review of unobjected-to proposed

factual findings and legal conclusions accepted by the District Court. See 28 U.S.C. § 636(b)(1)(C);

Thomas v. Arn, 474 U.S. 140, 150-53 (1985); Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,

1428-29 (5th Cir. 1996) (en banc).

        SIGNED this 8th day of February, 2021.



                                              _____________________________________
                                              ANDREW W. AUSTIN
                                              UNITED STATES MAGISTRATE JUDGE




                                                  16
